DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/31/22 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001] of the specification, co-pending applications should be updated with correspondence information (Patent numbers, etc.)
In paragraph [0051] of the specification (Figure 9 discussion), it is unclear what PGpub document is referred to.  Co-pending applications should be updated with correspondence information (Patent numbers, etc.).  It is unclear if this is intended to refer to an admission of prior art.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1-17, the steps of the method of fabricating are only described as “providing” various components or “programming” various components.  However, these steps are not sufficient to describe a method of “fabricating”.  It is unclear how the various components are “fabricated”, as merely “providing” a component does not describe the manner in which it is fabricated.  The disclosure also does not provide any specific fabrication steps.  Indeed, the specification fails to describe any type of “fabrication” at all.  The terms “fabrication” or “manufacturing” are not mentioned 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
From the parent application 14/655814, the closest prior art includes the prior art from the non-final rejection on 11/16/18 including Gielen (US 2012/0184844), Bojarksi (US 2014/0257508), Groszmann (US 2011/0152676), and Schoepp (US 2012/0078236) is directed to a navigation system to support a medical procedure.  However, the amendments made in the claims on 2/19/19 overcame the prior art rejections.  No prior art rejection is applicable for the current application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793